 Case 1:21-cv-00487-HYJ-RSK ECF No. 4, PageID.48 Filed 06/14/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

HOTHMAN MISANE, TYLER
SLEEP, and JEROL WILLIAMS,

       Plaintiffs,
                                                           Hon. Hala Y. Jarbou
vs.                                                        Case No. 1:21-cv-00487

CITY OF BANGOR, TOMMY
SIMPSON, MAYOR DARREN
WILLIAMS, and SCOTT GRAHAM,

       Defendants.

 JONATHAN R. MARKO (P72450)
 KIRSTINA R. MAGYARI (P82775)
 Attorneys for Plaintiff
 Marko Law, PLLC
 1300 Broadway Street, Fifth Floor
 Detroit, MI 48226
 (313) 777-7529 / F: (313) 771-5785
 kirstie@markolaw.com


      PLAINTIFFS’ EX PARTE MOTION FOR STAY OF PROCEEDINGS

       NOW COME the above-named Plaintiffs, by and through their attorneys,

MARKO LAW, PLLC, and for their Ex Parte Motion for Stay of Proceedings, state

as follows:

       1.     This case involves claims for sexual harassment, racial discrimination,

and retaliation claims under the Michigan Elliot Larsen Civil Rights Act, violations

of the Michigan Whistleblower’s Protection Act, violations of 42 U.S.C. §1981, and
                                          1
 Case 1:21-cv-00487-HYJ-RSK ECF No. 4, PageID.49 Filed 06/14/21 Page 2 of 3




violations of 42 U.S.C. §1983, including for First Amendment Retaliation,

Fourteenth Amendment Equal Protection, and Monell liability.

      2.     Plaintiffs filed their Complaint on June 10, 2021. (ECF No. 1).

Plaintiffs filed their First Amended Complaint, by Right, on June 11, 2021. (ECF

No. 3).

      3.     Plaintiffs have filed complaints with the Equal Employment

Opportunity Commission (“EEOC”) regarding their claims against the above-named

Defendants, which are currently pending with the EEOC.

      4.     Plaintiffs were required to file this lawsuit due to the shortened statute

of limitations on their Michigan Whistleblower’s Protection Act claim.

      5.     Plaintiffs wish to bring additional claims against Defendants for

violations of Title VII of the 1964 Civil Rights Act, however, Plaintiffs must first

exhaust their administrative remedies by going through the EEOC process before

bringing a lawsuit under Title VII.

      6.     Plaintiffs respectfully request a stay of proceedings in this matter

pending the outcome of Plaintiffs’ EEOC complaints.

      7.     “[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes of its docket with economy of

time and effort for itself, for counsel, and for litigants. How this can best be done




                                          2
 Case 1:21-cv-00487-HYJ-RSK ECF No. 4, PageID.50 Filed 06/14/21 Page 3 of 3




calls for the exercise of judgment, which must weigh competing interests and

maintain an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).

      8.      As Plaintiffs have just filed this lawsuit and Defendants have not been

served with summons and Complaint, Plaintiffs are filing this Ex-Parte Motion and

have not been able to seek concurrence.

      WHEREFORE, Plaintiffs respectfully request that this Honorable Court grant

a Stay of Proceedings pending the outcome of Plaintiffs’ EEOC claims.

                                              Respectfully submitted,

                                              /s/ Kirstina R. Magyari
                                              Kirstina R. Magyari (P82775)
                                              Attorney for Plaintiff
                                              Marko Law, PLLC
                                              1300 Broadway Street, Fifth Floor
                                              Phone: (313) 777-7LAW
                                              Fax: (313) 965-5556
 Date: June 14, 2021                          kirstie@markolaw.com



                          CERTIFICATE OF SERVICE

           I hereby certify that on June 14, 2021, I presented the foregoing
           paper to this Court’s ECF System which will send notification of
                   such filing to the above listed attorneys of record.

                               /s/ Heather J. Ducharme
                                 Heather J. Ducharme




                                          3
